Citation Nr: 0937588	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  07-40 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for eczematous rash, 
claimed as acute dermatological condition and eruptions, as a 
result of exposure to herbicides.  

2.  Entitlement to service connection for a gallbladder 
condition, claimed as abdominal problems, as a result of 
exposure to herbicides.  

3.  Entitlement to service connection for atrial fibrillation 
as a result of exposure to herbicides.

4.  Entitlement to service connection for anemia, claimed as 
acute unexplained blood loss, as a result of exposure to 
herbicides.

5.  Entitlement to service connection for erectile 
dysfunction as a result of exposure to herbicides.

6.  Entitlement to service connection for a vascular 
condition.  

7.  Entitlement to service connection for numbness in 
extremities as a result of exposure to herbicides.

8.  Entitlement to service connection for periodic fevers as 
a result of exposure to herbicides.

9.  Entitlement to service connection for a cardiac condition 
as a result of exposure to herbicides.

10.  Entitlement to nonservice connected pension. 


REPRESENTATION

Appellant represented by:	Zach Rosenbarger


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to March 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the benefits sought on 
appeal.  

In December 2008, the Veteran presented testimony at a 
hearing conducted at the Indianapolis RO before a Decision 
Review Officer (DRO).  A transcript of this hearing is in the 
Veteran's claims folder.

As will be discussed below, the Veteran has withdrawn the 
issues of entitlement to service connection for a cardiac 
condition and entitlement to nonservice connected pension.  
The remaining issues are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During his December 2008 DRO hearing, prior to the 
promulgation of a decision in the appeal, the Veteran, via 
his representative, stated that he wished to withdraw his 
appeal with respect to the claim of entitlement to service 
connection for a cardiac condition.

2.  During his December 2008 DRO hearing, prior to the 
promulgation of a decision in the appeal, the Veteran, via 
his representative, stated that he wished to withdraw his 
appeal with respect to the claim of entitlement to nonservice 
connected pension.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of entitlement to service 
connection for a cardiac condition.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).

2.  The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of entitlement to 
nonservice connected pension.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  The Veteran's 
representative has withdrawn the Veteran's appeal with 
respect to the issues of service connection for a cardiac 
condition and entitlement to nonservice connected pension.  
38 C.F.R. § 20.204(b).  Hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal regarding these issues and it is dismissed.


ORDER

The appeal is dismissed with respect to the claim of service 
connection for a cardiac condition.

The appeal is dismissed with respect to the claim of 
nonservice connected pension.


REMAND

Regarding the remaining issues on appeal, in an August 2009 
statement, the Veteran's representative requested a hearing 
at a local VA office before a member of the Board.  
Consequently, a remand is necessary to afford the Veteran a 
travel board hearing.  38 C.F.R. § 20.1304.



Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
hearing in accordance with applicable 
procedures.  The Veteran and his 
representative should be provided with 
notice as to the time and place to report 
for said hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


